Case 3:15-cv-00164-HES-MCR Document 188 Filed 09/09/20 Page 1 of 1 PageID 6390




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

  AATRIX SOFTWARE, INC                         CASE NO. 3:15-cv-164-J-20MCR

  v.

  GREEN SHADES SOFTWARE, INC.

  Counsel for Plaintiff:                       Counsel for Defendant:

  Aaron Johnson, Esq.                          Joseph Bain, Esq.
  Joanne M. O’Connor, Esq.                     Jeffrey S. York, Esq.
  John B. Lunseth, Esq.
  Mira Vats-Fournier, Esq.

                        HONORABLE HARVEY E. SCHLESINGER
                          UNITED STATES DISTRICT JUDGE

  Courtroom Deputy: Marsha Grant                    Court Reporter: Shelli Kozachenko


                                     CLERK’S MINUTES

 PROCEEDINGS OF HEARING: Telephone Status Conference

 Initial matters before the Court.

 Discussion regarding status of the case and scheduling.

 Case Management deadlines:

 Expert Discovery due Noon, November 25, 2020
 Motions for Daubert, to Dismiss, or for Summary Judgment due Noon, December 30,
 2020
 Responses to Motions for Daubert, to Dismiss, or for Summary Judgment due January
 13, 2021
 Motions in Limine due February 24, 2021
 Final Pretrial Conference set for Wednesday, April 28, 2021 at 1:30 p.m.
 Jury Trial set for trial term commencing Monday, June 7, 2021 at 9:30 a.m.

 Order to enter.


 Date: September 9, 2020             Time: 9:59 a.m. – 10:40 a.m.      Total: 41 minutes
